Title: James Maury to Thomas Jefferson, 16 July 1812
From: Maury, James
To: Jefferson, Thomas


          My good old friend! Liverpool 16th July 1812
          The perusal of your kind letter of 25th april affected me much; as indeed always do those pleasing testimonies of attachment from old friends: and, by the by, I rather think you now are the oldest I have; for our knowlege of each other must have commenced about 1756.
          The alternate fluctuations of prospect as to peace & war between the two countries has, for years past, been most tiresome & embarrassing; but, from what has occurred within these few days, I am hopeful of a continuance of peace. You see how far the new administration has given way as to the orders in Council:—so long one of the grand stumbling blocks to amicable adjustment: and, altho’ not done with the best grace; yet, being done, I will hope it is to be productive of good.
          I request to observe to you that, notwithstanding my having been so long in this country, married to one of it, have five children &, besides all this, have experienced much friendship & kindness during this long residence of twenty six years; yet I never have called it my country nor do I. Indeed when I came here I had seen forty years: & that is a time of life, after which, I believe, we cannot entirely feel at home in any foreign country, be it almost what it may. My attachment to my native cannot be changed.
          Accept my thanks for your kind invitation to make a fourth to your party & I pray you to present my affectionate remembrance to the much esteemed old friends you name.
          I happened to meet with your friend Mr Roscoe a few days after receiving your letter. I shewed it to him, prefacing, as I put it into his hand, that there was in it both sweet & sour for an Englishman. He owned himself purticularly gratified by the perusal taking occasion to say how much he was obliged by your attention to his introduction of a Mr Bradley, who had been sent out to the U.S. for the purpose of making collections for the Liverpool Botanic Garden. Mr R. certainly is one of the most amiable of men in all the relations of society. When last at his house he presented me this pamphlet, which I beg leave to present you in return for the one you have been so good as to send me.
          I thank you for your political ideas in respect of this & our country. If war unhappily take place, I do not however look for its going the length you apprehend. An Opinion is lately gaining some Ground that peace, even with France, is not distant. By estimate the present expences of this Government are about two millions ⅌ week: and this, probably, considerably short of what it will really prove to be—Wheat is 22/6 ⅌ 70lb in the face of most promising crops.
          On the whole I have great reason to be very thankful for the good health I enjoy at this time of day. Some years ago I thought the Rheumatism was permanently fixed on me, but I now find it wears out as I increase in years. I am as active & walk as erectly for sixty six as could be expected:—perhaps better; for I see few of that age here better as well off.  I am however rather deficient in the grinders. I cannot say they are few. They are not. ’Tis wonderful how well we get on without them. My hair, I expect, is not as white as Reuben Lindsay’s, but it is white.
          How long have I panted for that retirement from bustle, which is so natural & so rational a desire;—especially at my time of life! I have some promising boys, who are preparing for business and the hopes of seeing them qualified to step into mine as I step out of it, is probably, the best reason I can give for continuing: to enable me the more effectually to do which I have lately taken a young gentleman into partnership;—a Mr Latham now in the U.S. who has a letter of introduction to you from me & (no doubt) will present it, if he pass near Monticello.
           Mrs M (who always reads your letters to me with singular interest), joins me most sincerely in best wishes.
          yrsJ. Maury
        